PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                                Nov 21, 2019
                                           Eastern District of Washington
                                                                                                    SEAN F. MCAVOY, CLERK




 U.S.A. vs.                     Ortega, Bianca                          Docket No.         0980 4:19CR06061-SAB-3


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Bianca Ortega, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 29th day of October 2019, under the following conditions:

Additional Conditions of Release (District of Oregon): Do not use or unlawfully possess a narcotic drug or other controlled
substance defined in 21 U.S.C. Section 802, unless prescribed by a licensed medical practitioner.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Bianca Ortega is alleged to have consumed controlled substance marijuana on or about October 26, 2019.

Violation #2: Bianca Ortega is alleged to have consumed controlled substance methamphetamine on or about October 22,
2019, and on or about October 30, 2019.

Conditions of pretrial release were reviewed with Ms. Ortega by the Western District of Washington, United States Probation
Officer (USPO) Williams, on October 22, 2019. She acknowledged an understanding of her conditions which included the
additional conditions of release as ordered by the District of Oregon. The defendant is being supervised by USPO Williams
for location monitoring and USPO Okano for pretrial supervision.

On October 29, 2019, the defendant was scheduled to appear in court for her initial appearance before the Honorable Mary
K. Dimke. The defendant arrived 30 minutes late for court. After the initial appearance concluded, the Court directed the
defendant to report to the United States Probation Office in Richland, Washington, to provide a random urine sample. The
defendant reported to the Richland probation office as directed and met with United States Probation Officer (USPO) Hare.
According to USPO Hare, the defendant was unable to provide a sample upon request and admitted to marijuana use “3 days
ago” (October 26, 2019), and methamphetamine use on or about October 22, 2019. The defendant advised she used the day
after her last urine test which was October 21, 2019. The defendant was unable to provide a urine sample as directed. Per
USPO Hare, he advised the Court of this matter verbally.

On October 30, 2019, the below said officer was contacted by USPO Okano who advised an unobserved urine sample was
collected from the defendant this date; however, the sample was just under the acceptable amount. The sample was sealed
in front of the defendant and sent to their contracted laboratory for testing. Results from this urine sample were received
on November 13, 2019, reflecting a confirmed positive reading for methamphetamine. Per USPO Okano, the defendant has
been placed on a random color line testing program through Cowlitz Family Health Center in Kelso, Washington. She was
also directed to secure a chemical dependency assessment, which has been scheduled for November 25, 2019.


                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
  PS-8
  Re: Ortega, Bianca
  November 21, 2019
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:         November 21, 2019
                                                            by        s/Linda J. Leavitt
                                                                      Linda J. Leavitt
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                      11/21/2019
                                                                        Date
